Title: From George Washington to Lee Massey, 10 July 1784
From: Washington, George
To: Massey, Lee



Dear Sir
Mount Vernon 10th July 1784.

I have been favored with your letter of June 30th—I thank you for the friendly style of it, & pray you to be assured that I shall, at all times, be glad to see you at Mount Vernon.
Business, & old concerns of the War, with which I have now nothing to do, are still pressed upon me. This, and Company, has left me little liezure hitherto to look into matters which more immediately relate to myself. but finding it necessary, I mean to devote my forenoons to business, while I give the after part of the day to my friends, ’till I can [(]if that should ever be) bring my affairs into order again—With this indulgence from my friends, their visits can never be unseasonable—& none will be received with more pleasure than those of Mr Massey. With great esteem & regard I am—Dr Sir Yr Most obedt Servt

Go: Washington

